internal_revenue_service number release date index number ---------------------------- ---------------- --------------------------------------------------- ---------- ------------------------------------------------- ------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------- id no ------------- telephone number --------------------- refer reply to cc tege eoeg eo2 plr-157716-06 draft date date legend legend x ------------------------------------------------------------ parent state state state law dear ---------------- ------------------------------------------------------------- ------------------------------------------------------------- --------- ------------- ----------------------------------------------- this is in response to a letter dated date and subsequent correspondence submitted by x requesting a ruling that the income of x is excludable from gross_income under sec_115 of the internal_revenue_code code facts x is a captive_insurance_company organized under the laws of state x was organized as a nonprofit corporation for the purpose of providing excess insurance coverage to its sole member parent parent was established pursuant to state law as a public agency joint powers authority parent is a joint self-insurance pool whose income taxpayer represents is excludable from gross_income under sec_115 and which provides risk-management services and coverage to its members members of parent consist exclusively of state school districts and community colleges member schools x is governed by a board_of directors composed of employees of either parent or the member schools except as otherwise required by state 1’s captive insurance code all the funds necessary for the initial capitalization of x as well as the purchase of reinsurance policies and payment of operating and administrative expenses are plr-157716-06 provided by parent x’s income will be used to cover its administrative expenses and cover the losses of parent x’s restated articles of incorporation require that x’s assets and income accrue only to the benefit of parent or if parent ceases to exist or to qualify as an entity that may exclude its income from gross_income under sec_115 of the code to a state political_subdivision thereof or an entity whose income is excludable from gross_income under sec_115 of the code moreover upon dissolution all of x’s assets must be distributed only to parent or if parent ceases to exist or to qualify as an entity that may exclude its income from gross_income under sec_115 of the code a state political_subdivision thereof or an entity whose income is excludable from gross_income under sec_115 of the code law and analysis sec_115 of the code provides that gross_income does not include income derived from the exercise of any essential_governmental_function and accruing to a state or a political_subdivision of a state in revrul_77_261 1977_2_cb_45 income from a fund established under a written declaration of trust by a state for the temporary investment of cash balances of the state and its political subdivisions is excludable from gross_income under sec_115 the ruling explains that the investment of positive cash balances by a state or political_subdivision thereof in order to receive yield on the funds until needed to meet expenses is a necessary incident of the power of the state or political_subdivision to collect taxes or other revenue for use in meeting governmental expenses in addition the ruling also provides that because the state and its participating political subdivisions have an unrestricted right to their proportionate share of the investment fund's income the fund's income accrues to them within the meaning of sec_115 revrul_77_261 points out that it may be assumed that congress did not desire in any way to restrict a state's participation in enterprises that might be useful in carrying out those projects desirable from the standpoint of the state government which on a broad consideration of the question may be the function of the sovereign to conduct revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excluded from gross_income under sec_115 the ruling also holds that income of such an organization formed to pool risks in lieu of purchasing insurance to cover their public liability workers'_compensation or employees' health obligations is excluded under sec_115 if private interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organizations plr-157716-06 parent may take steps to protect its financial security x was created to provide excess insurance coverage to parent that is either unavailable or prohibitively expensive thus x is performing an essential_governmental_function that is within the scope of sec_115 x's income will be used to provide benefits to its sole member the parent in the event of the dissolution of x all its remaining assets after the payment of debts and obligations shall be distributed to its parent so long as parent's income is excludable from gross_income under sec_115 if the parent is no longer in existence or if its income is no longer excludable from gross_income under sec_115 the assets shall be distributed to a state political_subdivision thereof or an entity whose income is excludable from gross_income under code sec_115 conclusion conclude that the income of x is excludible from gross_income under sec_115 of the code based on the information and representations submitted by the taxpayer we no opinion is expressed or implied as to the federal tax consequences of the this ruling is directed only to the taxpayer who requested it sec_6110 in accordance with the power_of_attorney on file with this office we are sending a arrangement described above under any other provision of the code specifically no opinion is expressed whether x is an instrumentality of a state or political_subdivision for purposes of sec_103 in addition because we have concluded that sec_115 is applicable to x no determination has been made and no opinion is expressed whether x meets the definition of an insurance_company under sec_1_801-3 and sec_1 a of the income_tax regulations or within the meaning of sec_816 or sec_831 provides that this ruling may not be used or cited as precedent copy of this letter to your authorized representative plr-157716-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination _______________________ enclosures david l marshall chief exempt_organizations branch division counsel associate chief_counsel tax exempt and government entities copy of this letter copy for sec_6110 purposes sincerely
